Order filed November 23, 2021




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00458-CV
                                    ____________

                           BOBBY B. DASH, Appellant

                                          V.

                  KALPESH PRAVINBHAI PATEL, Appellee


                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2021-38955

                                      ORDER

      This is an appeal from an order denying appellant’s application for a
temporary injunction. The clerk’s record does not contain a copy of the signed order
denying injunctive relief, and the trial court’s docket does not indicate such an order
has been issued. Accordingly, the Harris County District Clerk is directed to file a
supplemental clerk’s record within 7 days of the date of this order, containing a copy
of the signed order denying the requested temporary injunction. If the case file does
not contain the signed order, the district clerk is directed to file a supplemental
clerk’s record containing a certified statement that the case file does not contain the
signed order. If this court does not receive a copy of the signed order, this appeal
will be subject to dismissal for lack of appellate jurisdiction.



                                        PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Zimmerer and Wilson.




                                           2